EXHIBIT 10.3

 

LOGO [g4155341553_img.jpg]

 

GREATER BAY BANCORP

 

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1    PURPOSE    1 SECTION 2    GENERAL PROVISIONS    1 SECTION 3   
BENEFITS    6 SECTION 4    ADMINISTRATION    8 SECTION 5    ADOPTION BY
ASSOCIATED COMPANIES    11 SECTION 6    MISCELLANEOUS    11

 

i



--------------------------------------------------------------------------------

GREATER BAY BANCORP

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

SECTION 1

PURPOSE

 

The purpose of this Greater Bay Bancorp 2005 Supplemental Executive Retirement
Plan (the “Plan”) is to provide retirement income benefits to certain highly
compensated employees of Greater Bay Bancorp and its Subsidiaries that
supplement such employees’ Social Security benefits and benefits under the
Greater Bay Bancorp 401(k) Plan and specified other employee benefit plans
maintained by the Employer.

 

SECTION 2

GENERAL PROVISIONS

 

2.1 Effective Date. The Plan is effective as of January 1, 2005. Amendments that
may be made to the Plan from time to time shall apply to individuals
participating in this Plan who perform work as Employees after the effective
date applicable to such amendments.

 

2.2 Defined Terms. The following words and phrases as used in this Plan shall
have the following meanings:

 

(a) “Actuarial Equivalent” (or “Actuarially Equivalent”) means a benefit having
the same value as the benefit which such actuarial equivalent replaces, based
upon option factors obtained by using the mortality table and discount rate used
by the Company in accordance with FAS 87 in determining its cost of benefits
under this Plan at the time that the determination of value is made.

 

(b) “Associated Company” means any corporation, trade, or business which
together with the Company is considered to be a member of a controlled group of
corporations or under common control for purposes of Sections 414(b) or (c) of
the Code.

 

(c) “Board” means the Board of Directors of Greater Bay Bancorp.

 

(d) “Change in Control” means the first to occur of any of the following events:

 

(i) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as that term is used in section 13(d) of the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the capital stock of
the Company entitled to vote in the election of directors, other than a group of
two or more persons not (A) acting in concert for the purpose of acquiring,
holding or disposing of such stock or (B) otherwise required to file any form or
report with any governmental agency or regulatory authority having jurisdiction
over the Company which requires the reporting of any change in control. The
acquisition of additional stock by any person who immediately prior to such
acquisition already is the beneficial owner of more than fifty percent (50%) of
the capital stock of the Company entitled to vote in the election of directors
is not a Change in Control.

 

-1-



--------------------------------------------------------------------------------

(ii) During any period of not more than twelve (12) consecutive months during
which the Company continues in existence, not including any period prior to the
effective date of this Plan, individuals who, at the beginning of such period,
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (i), (iii) or (iv) of this subsection 2.2(d))
whose appointment to the Board or nomination for election to the Board was
approved by a vote of a majority of the directors then still in office, either
were directors at the beginning of such period or whose appointment or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board.

 

(iii) The effective date of any consolidation or merger of the Company (after
all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (A) a consolidation or merger of the
Company in which the holders of the voting capital stock of the Company
immediately prior to the consolidation or merger hold at least fifty percent
(50%) of the voting capital stock of the surviving entity immediately after the
consolidation or merger or (B) a consolidation or merger of the Company with one
or more other persons that are related to the Company immediately prior to the
consolidation or merger. For purposes of this provision, persons are “related”
if one of them owns, directly or indirectly, at least fifty percent (50%) of the
voting capital stock of the other or a third person owns, directly or
indirectly, at least fifty percent (50%) of the voting capital stock of each of
them.

 

(iv) The sale or transfer of substantially all of the Company’s assets, to one
or more persons that are not related (as defined in clause (iii) of this
subsection 2.2(d)) to the Company immediately prior to the sale or transfer.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) “Company” means Greater Bay Bancorp, a California corporation, and such of
its successors or assigns as may expressly adopt the Plan and agree in writing
to continue the Plan. Company may also mean an Associated Company that has
adopted this Plan in accordance with Section 5 hereof.

 

(g) “Compensation Committee” means the Compensation Committee of the Board.

 

(h) “Covered Compensation” means with respect to an Eligible Employee the sum of
(i) the amount paid to such individual as base salary from the Employer, plus
(ii) the amount paid to such individual as annual bonus from the Employer, plus
(iii) any amounts deferred by such individual under the Greater Bay Bancorp
401(k) Plan and under the Greater Bay Bancorp 2005 Voluntary Deferred
Compensation Plan. Deferred amounts shall be considered to have been received at
such times and in such amounts as would have applied if no deferral had been
elected by the individual.

 

-2-



--------------------------------------------------------------------------------

(i) “Credited Service” means the portion of a Participant’s period of Service on
and after the effective date of this Plan, throughout which the Participant was
classified as an Eligible Employee.

 

(j) “Disability Retirement Date” means the fifteenth (15th) day of the month
next following the month in which the Participant incurs a Disability while an
Eligible Employee of the Company, but prior to a Participant’s Normal Retirement
Date.

 

(k) “Disability” means a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months and which:

 

(i) Renders the Participant unable to engage in any substantial gainful
activity; or

 

(ii) Results in the Participant receiving income replacement benefits for a
period of not less than three (3) months under any policy of long-term
disability insurance maintained by the Bank or the Company for the benefit of
its employees.

 

“Disability” shall be interpreted in a manner consistent with Section 409A of
the Code and shall be determined by the Plan Administrator in its sole
discretion, after consideration of such evidence as it may require, including a
report or reports of such physician or physicians as the Plan Administrator may
designate.

 

(l) “Early Retirement Date” means the first day of the calendar month next
following the month in which a Participant terminates employment with the
Company after completing ten (10) years of Credited Service and attaining age
fifty-five (55), but prior to the Participant’s Normal Retirement Date.

 

(m) “Employee” means any person employed as an employee of the Company or an
Associated Company, including officers, but excluding directors and Board
members who are not in the Company’s or an Associated Company’s employ in any
other capacity.

 

(n) “Eligible Employee” means any Employee who, after the effective date of this
Plan, becomes and continues to be an executive officer of the Company required
to file reports under Section 16 of the Securities Exchange Act of 1934, as
amended, or otherwise is designated by the Compensation Committee to be eligible
to participate in this Plan. An Employee who has entered into a Supplemental
Executive Compensation Agreement with the Company or any Associated Company that
provides nonqualified retirement benefits to such Employee shall not be an
Eligible Employee. An Employee shall be considered to be an Eligible Employee
only during such periods as the Employee continues to meet the foregoing
requirement.

 

(o) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

(p) “Final Average Compensation” means the aggregate of a Participant’s Covered
Compensation during the consecutive three (3) calendar years in which the
Participant

 

-3-



--------------------------------------------------------------------------------

received Covered Compensation within the final seven (7) calendar years in which
the Participant received Covered Compensation that produces the largest
aggregate amount of such Covered Compensation, divided by three (3). In the
event a Participant has received Covered Compensation in less than three (3)
full calendar years, such Participant’s Final Average Compensation shall be
determined by dividing the Participant’s aggregate Covered Compensation for the
calendar months in which the Participant received Covered Compensation by the
number of such calendar months, and multiplying the result by twelve (12) to
obtain an annual rate of Final Average Compensation.

 

(q) “401(k) Matching Benefit” means the annual benefit under a single life
annuity for the life of the Participant commencing on the Participant’s Normal
Retirement Date that is Actuarially Equivalent to a hypothetical account balance
equal to the sum of

 

(i) sixty-two and one-half percent (62 1/2%) of the applicable dollar amount
specified in Section 402(g)(1)(B) of the Code for each calendar year that the
Participant is an Eligible Employee, which amount shall be credited as of the
last day of such calendar year; plus

 

(ii) annual interest on the hypothetical account balance, which shall be
credited as of the last day of each calendar year at the Treasury Rate for such
calendar year.

 

(r) “Normal Retirement Date” means the first day of the calendar month next
following the month in which a Participant terminates employment with the
Company after the Participant reaches Social Security Retirement Age.

 

(s) “Participant” means an individual who as an Eligible Employee has qualified
for participation and is participating under the Plan.

 

(t) “Plan Administrator” means Greater Bay Bancorp, which shall be the
administrator of the Plan within the meaning of Section 3(16) of ERISA.

 

(u) “Restoration Plan Benefit” means the annual benefit under a single life
annuity for the life of the Participant commencing on the Participant’s Normal
Retirement Date that is Actuarially Equivalent to a hypothetical account balance
equal to the sum of

 

(i) five percent (5%) of the excess of (A) the Participant’s Covered
Compensation for each calendar year that the Participant is an Eligible Employee
over (B) the maximum dollar amount of a Participant’s Covered Compensation that
can be taken into account for such calendar year for purposes of determining
contributions or benefits under a qualified retirement plan, as set forth in
Section 401(a)(17) of the Code, which amount shall be credited as of the last
day of such calendar year; plus

 

(ii) annual interest on the hypothetical account balance, which shall be
credited as of the last day of each calendar year at the Treasury Rate for such
calendar year.

 

(v) “Retirement Date” means the fifteenth (15th) day of the seventh (7th) month
next following the Participant’s Normal Retirement Date or Early Retirement
Date, whichever is applicable.

 

-4-



--------------------------------------------------------------------------------

(w) “Service” means the period during which an Employee is employed by the
Company or any Associated Company commencing with the Employee’s first day of
employment and continuing through the termination of such employment, including
paid leaves of absence, but excluding any unpaid leaves of absence or other
unpaid breaks in service except to the extent required to be included under
applicable law.

 

(x) “Social Security Benefit” means the estimated monthly primary insurance
amount that an Employee is or would be entitled to receive commencing at Social
Security Retirement Age under the Social Security Act, whether or not the
Employee applies for or actually receives such benefit at such age or at any
earlier or later age. For purposes of this Plan, such estimated amount shall be
determined as of any date on the following basis:

 

(i) the Social Security Act as in effect on January 1 of the calendar year in
which the Employee’s severance from service date (SSD) occurs, if the Employee’s
SSD occurs before June 1 of such year, or as in effect on June 1 of the calendar
year in which the Employee’s SSD occurs, if the Employee’s SSD occurs after May
31 of such year;

 

(ii) the assumption that, in each calendar year beginning with the earlier of
the calendar year in which the individual became an Employee and the calendar
year in which the Employee attained age 35 and ending with the calendar year in
which the Employee’s SSD occurs, the Employee had earnings in an amount equal to
or exceeding the Social Security taxable wage base for such calendar year;

 

(iii) the assumption that in each calendar year after the calendar year in which
the Employee’s SSD occurs and ending with the calendar year immediately prior to
the calendar year in which the Employee reaches Social Security Retirement Age,
the Employee will have wages equal to the Social Security taxable wage base for
the calendar year in which the Employee’s SSD occurs; and

 

(iv) the table or formula that would be used to determine the Employee’s benefit
under the Social Security Act upon the Employee attaining Social Security
Retirement Age would be identical to those in effect on the Employee’s SSD.

 

(y) “Social Security Retirement Age” means the age (ranging from age 65 for
persons born in 1937 and earlier to age 67 for persons born in 1960 and later)
at which an Employee is or would be entitled to receive his or her full
unreduced benefit under the Social Security Act, whether or not the Employee
applies for or actually receives such benefit at such age or at any earlier or
later age.

 

(z) “Treasury Rate” means the quarterly average of the 10-year Treasury Bill
constant maturity securities rate, with no floor or ceiling. The Interest
Reference Rate shall be computed for each calendar quarter as the average of the
(weekly) 10-year Treasury Bill constant maturity securities rates published by
Federal Reserve Board during the prior calendar quarter. The interest rate shall
float from quarter to quarter. If the Federal Reserve Board ceases to weekly
publication of the 10-year Treasury Bill constant maturity securities rate, the
Plan Administrator may select any comparable published rate as a replacement.

 

-5-



--------------------------------------------------------------------------------

2.3 Number and Gender. Wherever appropriate, words used herein in the singular
may include the plural, or the plural may be read as the singular, and the
masculine may include the feminine.

 

2.4 The Code and ERISA. All references herein to Sections of the Code or to
ERISA, or any Regulations or Rulings thereunder, shall be deemed to refer to
such Sections as they may subsequently be modified, amended, replaced or
amplified by Federal Statutes, Regulations, or Rulings of similar application
and import.

 

2.5 Headings. Headings and sub-headings included in this Plan are for
convenience of reference only and shall not be used in the construction or
interpretation of any matter hereunder.

 

SECTION 3

BENEFITS

 

3.1 Vested Benefit. A Participant shall have a vested right in his or her
accrued retirement benefits under the Plan at the earliest of (a) the
Participant’s completion of ten (10) years of Service, (b) the Participant’s
attainment of age sixty-five (65) while an Employee, (c) the Participant’s
incurring a Disability while an Employee, (d) the Participant’s death while an
Employee, or (e) a Change in Control.

 

3.2 Normal Retirement Benefit. The Normal Retirement Benefit payable under this
Plan to a Participant who retires at his or her Normal Retirement Date, shall be
an annual benefit payable in monthly installments in the form of a single life
annuity for the life of the Participant commencing on the Participant’s
Retirement Date, with the annual benefit amount (not less than zero) equal to

 

(a) Two percent (2%) of the Participant’s Final Average Compensation multiplied
by the Participant’s full years of Credited Service (but not exceeding 25 years
of Credited Service) as of the date the Normal Retirement Benefit is being
calculated; reduced by

 

(b) The sum of

 

(i) the Participant’s Social Security Benefit, multiplied by the ratio of the
Participant’s years of Credited Service to 30 years;

 

(ii) the Participant’s 401(k) Matching Benefit; and

 

(iii) the Participant’s Restoration Plan Benefit.

 

The maximum Normal Retirement Benefit for a Participant with 25 or more years of
Credited Service is fifty percent (50%) of the Participant’s Final Average
Compensation, reduced by the sum of the items specified in clause (b) above.

 

3.3 Early Retirement Benefit. A Participant who is entitled to and elects to
retire on his or her Early Retirement Date shall receive an Early Retirement
Benefit commencing at the Participant’s Retirement Date. The Participant’s Early
Retirement Benefit shall be the

 

-6-



--------------------------------------------------------------------------------

Participant’s Normal Retirement Benefit based on the Participant’s Credited
Service, Final Average Compensation, Social Security Benefit, 401(k) Matching
Benefit and Restoration Plan Benefit, all determined as of his or her Early
Retirement Date, reduced by five-twelfths of one percent (5/12%) for each month
by which the Participant’s Early Retirement Date precedes the Participant’s
Normal Retirement Date.

 

3.4 Computation of Disability Retirement Benefit. A Participant who incurs a
Disability and elects to retire on his or her Disability Retirement Date shall
receive a Disability Retirement Benefit commencing at the Participant’s
Disability Retirement Date. The Participant’s Disability Retirement Benefit
shall be the Participant’s Normal Retirement Benefit based on the Participant’s
Credited Service, Final Average Compensation, Social Security Benefit, 401(k)
Matching Benefit and Restoration Plan Benefit, all determined as of his or her
Disability Retirement Date, reduced by five-twelfths of one percent (5/12%) for
each month by which the Participant’s Disability Retirement Date precedes the
Participant’s Normal Retirement Date.

 

3.5 Payment of Retirement Benefits.

 

(a) The form for payment of benefits under the Plan to a Participant, who is not
legally married and has no legally registered domestic partner at the time
benefits commence, shall be a fixed amount monthly payment for the life of the
Participant commencing on the Participant’s Retirement Date (or Disability
Retirement Date, if applicable), continuing on the fifteenth (15th) day of each
month thereafter, and ending with the month in which the Participant’s death
occurs.

 

(b) The form for payment of benefits under the Plan to a Participant, who is
legally married or has a legally registered domestic partner at the time
benefits commence, shall be a joint and survivor benefit under which the
Participant shall receive a fixed amount monthly payment for the Participant’s
lifetime in an amount equal to the Actuarial Equivalent of the monthly benefit
that would otherwise have been payable if payments were made in accordance with
subsection (a), and after the Participant’s death, if the Participant is
survived by the spouse or registered domestic partner to whom the Participant
was legally married or registered on the date for commencement of the
Participant’s benefit hereunder, fifty percent (50%) of the monthly amount
payable to the Participant pursuant to this subsection (b) shall be payable
monthly thereafter to such spouse or registered domestic partner as long as such
spouse or registered domestic partner survives.

 

3.6 Payment of Death Benefits. If a Participant dies and on the date of death
the Participant is legally married or has a legally registered domestic partner,
the Participant shall be considered to have retired on the date of his or her
death. The spouse of such Participant shall be entitled to receive the fifty
percent (50%) survivor benefit that would have been payable under subsection
3.5(b) to the Participant if the Participant had retired and commenced receiving
a Disability Retirement Benefit or Normal Retirement Benefit, as the case may
be, on the fifteenth (15th) day of the month following the month in which the
Participant’s death occurs. The benefit payable to the spouse or registered
domestic partner shall commence with the month following the month in which the
Participant’s death occurs and shall be payable monthly thereafter as long as
such spouse or registered domestic partner survives.

 

-7-



--------------------------------------------------------------------------------

3.7 Lump Sum Payment of Small Benefits. Anything contained in Section 3.5 or 3.6
to the contrary notwithstanding, if the vested benefit payable under this Plan
to any Participant, contingent annuitant, or beneficiary at the time monthly
payments are to commence shall have an Actuarial Equivalent value of less than
$100,000, the Actuarial Equivalent value of such vested benefit shall be paid to
the Participant, contingent annuitant, or beneficiary in a single lump sum, in
full settlement of the benefit under this Plan.

 

3.8 Income Tax Withholding. The Company shall withhold from any amount paid
under this Plan any and all federal, state and local income taxes and any other
taxes that are required to be withheld from such payment under applicable law.

 

3.9 FICA Tax Withholding. The Company shall withhold from a Participant’s other
compensation and/or from the first payments to be made under this Plan, the
Participant’s share of FICA and other employment taxes imposed on the value of
the benefits payable from this Plan at the time such value becomes determinable
and such taxes are required to be withheld under applicable law.

 

3.10 Unfunded Status and Source of Benefit Payments. The Plan is intended to be
unfunded for purposes of both ERISA and the Code. The Plan does not require any
segregated or separate assets. The benefits provided under the Plan shall be
paid solely from the general assets of the Company. The Company may establish or
maintain one or more “rabbi trusts” or specific accounts with a financial
institution to invest funds and hold assets to be used for the payment of
benefits under the Plan, but any such “rabbi trusts,” accounts, funds or assets
shall not be considered to be assets of the Plan and shall remain subject to the
claims of the general creditors of the Company. No Participant or spouse or
registered domestic partner of a Participant or other person shall have any
claim against, right to, or security or other interest in, any “rabbi trust,”
fund, account or asset of the Company from which any payment under the Plan may
be made.

 

SECTION 4

ADMINISTRATION

 

4.1 Administration. This Plan shall be administered by the Plan Administrator.
The Plan Administrator is authorized to interpret this Plan and make all
determinations which it deems necessary or advisable for its administration,
which interpretations and determinations shall be conclusive on all affected
parties, unless and until reversed, amended or withdrawn by the Plan
Administrator. This Plan shall be administered as an unfunded employee pension
benefit plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
and is not intended to meet the qualification requirements of Section 401 of the
Code or the requirements of Parts 2, 3 and 4 of Subtitle B of Title I of ERISA.

 

4.2 Agents and Specialists. The Plan Administrator may appoint one or more
persons or agents to aid it in carrying out its duties as Plan Administrator and
a named fiduciary, and may delegate such of its powers and duties or powers as
it deems desirable to such persons or agents. Such persons and agents may be,
but are not required to be, officers of the Company or other Employees. The Plan
Administrator may employ such counsel, auditors, actuaries and other specialists
and such clerical, medical and other services as the Plan Administrator may
require in carrying out the provisions of the Plan.

 

-8-



--------------------------------------------------------------------------------

4.3 Application for Benefits. The Plan Administrator may require any applicant
for a retirement benefit under this Plan to furnish it with such documents, data
or information as the Plan Administrator may consider reasonably necessary or
desirable. To the greatest extent possible, it is the intent of the Plan and its
administrative procedures that any benefits payable to a Participant, contingent
annuitant or beneficiary be processed automatically by the Plan Administrator
without the necessity of the Participant, contingent annuitant or beneficiary
filing any formal claim for benefits, other than such elections or notifications
as may be required under the Plan.

 

4.4 Claims Procedure.

 

(a) If a Participant or beneficiary believes he or she is entitled to benefits
under the Plan and that such benefits have been denied to him or her, such
Participant or beneficiary shall file a claim to benefits in writing with the
Plan Administrator, setting forth the reason for and including any evidence
supporting such claim. The Plan Administrator shall review any such claim and
shall render a decision with respect thereto and shall notify the claimant of
such decision within ninety (90) days following the Plan Administrator’s receipt
of such claim, unless the Plan Administrator determines that special
circumstances require an extension of time for processing the claim. In no event
shall any such extension exceed ninety (90) days following the end of the
initial ninety (90)-day period (i.e., the total period may not exceed one
hundred eighty (180) days). If the Plan Administrator extends the time for
processing a claim, the Plan Administrator shall give the claimant written
notice of the extension within ninety (90) days of the Plan Administrator’s
receipt of the claim. The notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render a decision on the claim. If the Plan
Administrator denies any benefit claim, notice of the denial shall set forth the
following information in a manner calculated to be understood by the claimant:

 

(i) The specific reason or reasons for the denial;

 

(ii) Reference to the specific Plan provisions on which the denial is based;

 

(iii) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

(iv) A description of the Plan’s appeal procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA if the appeal is denied.

 

(b) Any denial of a claim to benefits may be appealed by a Participant or
beneficiary for a reexamination of the claim by the Plan Administrator. Any such
appeal must be filed in writing with the Plan Administrator within ninety (90)
days following the Participant’s receipt of the written notice of denial. The
written notice of appeal shall set forth

 

-9-



--------------------------------------------------------------------------------

the grounds on which the appeal for reexamination of the claim is based. If
written notice of the appeal is not submitted to the Plan Administrator within
such ninety (90)-day period, the Plan Administrator’s original decision on the
claim will become final. In the event such an appeal is timely filed, the Plan
Administrator shall reexamine the claim and shall afford the participant or
beneficiary an opportunity to present written comments, documents, records and
other information relating to such claim. In such event, the claimant shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to the claimant’s claim
for benefits. The Plan Administrator’s review on appeal shall take into account
all comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision of the Plan
Administrator with respect to any claim appealed to it for reexamination shall
be made within a reasonable time, but not later than sixty (60) days after
receipt of the request for review, unless the Plan Administrator determines that
special circumstances require an extension of time for processing the appeal. In
no event shall any such extension exceed sixty (60) days following the end of
the initial sixty (60)-day period (i.e., the total period may not exceed one
hundred twenty (120) days). If the Plan Administrator extends the time for
processing an appeal, the Plan Administrator shall give the claimant written
notice of the extension within sixty (60) days of the Plan Administrator’s
receipt of the claim. The notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the Plan
Administrator expects to render a decision on the appeal. If the Plan
Administrator denies any benefit claim on appeal, notice of the denial shall set
forth the following information in a manner calculated to be understood by the
claimant:

 

(i) The specific reason or reasons for the denial;

 

(ii) Reference to the specific Plan provisions on which the denial is based;

 

(iii) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits; and

 

(iv) A statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA.

 

(c) The determination of the Plan Administrator with respect to any claim or
appeal filed hereunder shall be conclusive and binding on all affected parties.

 

(d) It is the duty of a Participant or beneficiary to keep the Plan
Administrator or the Company informed of his or her current address and of any
other changes in status or other factors which may affect his or her entitlement
to benefits under this Plan and the processing of any claim in accordance with
the automatic procedures contemplated in the Plan. In the event the Plan
Administrator or Company is not kept so informed and as a result the claim to
benefits cannot be processed automatically, the participant or beneficiary must
file a claim to benefits in writing in accordance with the procedures set forth
in Section 4.3(a) above.

 

-10-



--------------------------------------------------------------------------------

SECTION 5

ADOPTION BY ASSOCIATED COMPANIES

 

5.1 Associated Company Participation. Any Associated Company may adopt this Plan
with the approval of Greater Bay Bancorp. In such event, the term “Company”
shall be deemed to refer to such Associated Company wherever used herein, except
that any amendment to the Plan applicable to the Associated Company shall
require the approval in writing of Greater Bay Bancorp. As long as Greater Bay
Bancorp is a party to the Plan it shall be empowered to act thereunder for any
participating Associated Company in all matters respecting the Plan, and any
action taken by Greater Bay Bancorp with respect thereto shall automatically
include and be binding upon any Associated Company which is a party to the Plan.

 

5.2 Benefit Obligations. Greater Bay Bancorp and each Associated Company shall
be obligated to pay to an Employee and such Employee’s contingent annuitant or
beneficiary only that portion of the benefits hereunder, if any, that are based
upon the Employee’s Credited Service earned while employed by Greater Bay
Bancorp or such Associated Company, respectively. Expenses and fees in the
operation of the Plan shall be apportioned by Greater Bay Bancorp between itself
and Associated Companies participating hereunder as closely as possible in
proportion to the value of the benefits for their respective Employees (except
where such fees or expenses are attributable to a particular participating
company). Each Associated Company participating hereunder agrees to pay such
amounts as so determined or to reimburse Greater Bay Bancorp for such amount if
Greater Bay Bancorp has paid or advanced such benefit payments, fees or
expenses, or any part of them.

 

5.3 Termination of Associated Company Participation. Greater Bay Bancorp
reserves the right, in its sole discretion and at any time, to terminate the
participation in this Plan of any or all Associated Companies. Such termination
shall be effective immediately upon notice of such termination from Greater Bay
Bancorp to the Associated Company being terminated.

 

SECTION 6

MISCELLANEOUS

 

6.1 Applicable Law. All matters respecting the validity, effect, interpretation
and administration of this Plan shall be determined in accordance with ERISA, as
it applies to unfunded employee pension benefit plans maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees, and, to the extent state law is not pre-empted
by ERISA, the laws of the State of California applicable to contracts wholly
executed and performed in such state.

 

6.2 Amendment or Discontinuance of the Plan. The Company expects to continue
this Plan, but reserves the right to amend or terminate it in whole or in part
at any time, to any extent and in any manner that the Company in its sole
discretion may consider advisable, necessary or desirable. Each such amendment
or termination shall be adopted by action of the Board taken at a duly held
meeting of the Board, taken by written consent of the Board or taken in any
other manner permitted under the Company’s articles of incorporation or bylaws
or permitted under corporate law applicable to the Company. The Board may
delegate (by reference to a specific amendment or class of amendments or
otherwise) to any officer of the

 

-11-



--------------------------------------------------------------------------------

Company the authority to adopt any amendment or amendments (but not any plan
termination) on behalf of the Board. Each amendment shall be duly adopted and in
full force and effect when the action of the Board adopting such amendment is
taken (if such amendment is adopted by the Board) or when signed by an officer
of the Company who has authority to do so pursuant to the provisions of this
Section 6.2 (if such amendment is adopted by such an officer). Upon any
termination or partial termination of this Plan, the rights of all affected
Participants and their contingent annuitants and beneficiaries to benefits then
accrued under this Plan shall be nonforfeitable. No amendment or termination of
this Plan shall adversely affect the rights of a Participant with respect to his
or her accrued benefit under the Plan determined as of the date of adoption of
the amendment.

 

6.3 Attorneys’ Fees and Costs. If any legal action or other proceeding is
brought to collect any payment, to enforce any right, or to clarify any right
under this Plan, the successful or prevailing party or parties shall be entitled
to recover reasonable attorney’s fees and other costs incurred in that action or
proceeding, in addition to any other relief to which it or they may be entitled.

 

6.4 No Trust or Fiduciary Relationship Created. Nothing contained in this Plan,
and no action taken pursuant to the provisions of this Plan, shall create or be
construed to create a trust of any kind or a fiduciary relationship between the
Company or the Plan Administrator and any Participant, contingent annuitant, or
beneficiary.

 

6.5 No Guarantee of Employment. No provision in this Plan shall be deemed or
construed to impair or affect in any manner whatsoever the right of the Company
in its discretion at any time to employ persons as Employees, to discharge or
terminate the Service of any Participant or Employee, or to retire any
Participant or Employee, and every such right shall remain with the Company as
if this Plan were not in existence and had not been established.

 

6.6 Prohibition against Certain Payments. Notwithstanding any provision of the
Plan to the contrary, no Participant shall be entitled to receive, and the
Company shall not pay, any amount under this Plan that is prohibited by Section
359.1 of the Federal Deposit Insurance Corporation Rules and Regulations.

 

6.7 Indemnification. The Company, through insurance or otherwise, shall
indemnify and defend any Board member, Company officer, Employee, Plan
Administrator, and agent or representative of any Plan Administrator to whom the
Plan Administrator has delegated fiduciary duties against any and all claims,
losses, damages, expenses, including counsel fees, incurred by the person or
agent and any liability, including any amounts paid in settlement with the
Company’s approval, arising from the action or failure to act of the person or
agent or Company, except when the same is judicially determined to be
attributable to the gross negligence or willful misconduct of such person or
agent. The right of indemnity described in the preceding sentence shall be
conditioned upon (a) the timely receipt of notice by the Company of any claim
asserted against the person or agent, which notice, in the event of a lawsuit
shall be given within ten (10) days after receipt by the person or agent of the
complaint, and (b) the receipt by the Company of an offer from person or agent
of an opportunity to participate in the settlement or defense of such claim.

 

-12-



--------------------------------------------------------------------------------

6.8 Assignments Prohibited. The interest hereunder, whether vested or not, of
any Participant, contingent annuitant, or beneficiary shall not be subject to
alienation, assignment, encumbrance, attachment, garnishment, execution,
sequestration or other legal or equitable process, or transferability by
operation of law in event of bankruptcy, insolvency or otherwise.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the 15th day of
February, 2005.

 

GREATER BAY BANCORP By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

-13-